Citation Nr: 1026086	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to a higher initial rating for retropatellar pain 
syndrome, left knee, currently rated as 0 percent disabling.

4.  Entitlement to a higher initial rating for bilateral shin 
splints, currently rated as 0 percent disabling.

5.  Entitlement to a higher initial rating for thoracolumbar 
strain, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to February 
2005, including service in the Southwest Theater of Operations 
during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to service connection for 
PTSD (claimed as sleep disorder, bad dreams) and right wrist 
disability.  The RO also granted entitlement to service 
connection for left knee retropatellar pain syndrome, bilateral 
shin splints, and thoracolumbar strain, assigning noncompensable 
ratings for each disability.  The Veteran disagreed with the 
denials of service connection as well as the initial ratings 
assigned. 

A notice of disagreement was received in September 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.   

The Veteran was scheduled for a Board hearing to take place in 
June 2007.  He cancelled the hearing by way of a June 2007 
telephone call.  He indicated that he did not want the hearing 
rescheduled.  The contents of the phone call were summarized in a 
VA Form 119 (Report of Contact) and sent to the Veteran's 
representative.

For the reasons explained below, issue of entitlement to 
service connection for anxiety disorder has been raised by 
the evidence of record but has not been adjudicated by the 
AOJ.  In addition, the issue of entitlement to service 
connection for sleep disturbances as due to an undiagnosed 
illness has been raised by the evidence of record but has 
not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.

The issue of service connection for a right wrist disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran 
does not have PTSD as required by the applicable regulatory 
criteria.
 
2.  The Veteran's service-connected retropatellar pain syndrome, 
left knee is not manifested by leg flexion limited to 45 degrees 
or leg extension limited to 10 degrees.    

3.  The Veteran's service-connected shin splints are manifested 
by pain with no joint involvement and no more than slight muscle 
impairment.

4.  The Veteran's service-connected thoracolumbar strain is not 
manifested by forward flexion of the thoracolumbar spine limited 
to greater than 30 degrees, or, muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).

2.  The criteria for entitlement to a compensable rating for the 
Veteran's service-connected retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).

3.  The criteria for entitlement to a compensable rating for the 
Veteran's service-connected shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.73, Diagnostic Code 5312 (2009).

4.  The criteria for entitlement to a compensable rating for the 
Veteran's service-connected thoracolumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Codes 5235 to 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claims for higher initial ratings arise from 
the Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

As to the service connection claims, in a February 2005 pre-
rating letter, the RO explained how to establish entitlement to 
service connection, including requesting specific details 
regarding the claimed stressors with regard to the claim for 
service connection for PTSD.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the February 2005 letter complied with this 
requirement.

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board is denying the only service 
connection claim being decided.  Therefore, no new disability 
rating or effective date is being assigned, and nay error in this 
regard is nonprejudicial.   See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) 
(Court must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, 
in considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative).

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in May 2005, January 2006, and August 2006; obtained medical 
opinions as to the etiology and severity of disabilities; and 
afforded the appellant the opportunity to give testimony before 
the Board.  For the reasons below, the May 2005, January 2006, 
and August 2006 examination reports are thorough and contain 
sufficient detail so that the Board's evaluation of the Veteran's 
disabilities is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).   Thus, the Board finds that further 
examination is not necessary.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  




Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

PTSD

There are particular requirements for establishing PTSD in 38 
C.F.R. § 3.304(f), which take precedence over the general 
requirements for establishing service connection in 38 C.F.R. § 
3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 
2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The RO noted that the Veteran's receipt of Global War on 
Terrorism Expeditionary Medal and Global War on Terrorism Service 
Medal along with positive response to Post-Deployment Health 
Assessment questions should be considered as evidence to concede 
the stressor. (M21-1MR, IV, ii, 1, D, 13d and PTSD stressor 
verification training of 6-23-06).  Consequently, the RO conceded 
the Veteran's alleged stressors.  The dispositive issue in this 
case is whether the Veteran has PTSD as required by the 
applicable regulatory criteria.

The Veteran underwent a VA psychiatric examination by a 
psychiatrist on May 17, 2005.  The examiner reviewed the claims 
file in conjunction with the examination.  He noted that the 
Veteran was an administrative specialist in Iraq, who also served 
in convoys delivering supplies to the front.  There were no 
psychiatric entries in the Veteran's service treatment records.  
The Veteran reported that his parents divorced when he was five 
years old; and that he lived (at times) with his father and 
stepmother, and at other times with his mother and stepfather.  
He was physically abused by both step parents.  

The Veteran stated that when he was in Iraq, he followed the 
troops during the invasion; and that he saw dead bodies along the 
road.  He reported that he saw a girl get run over by a truck; 
and other trucks run over a civilian that deliberately stood in 
front of the oncoming vehicles.  He recalled seeing dogs eat the 
remains of an Iraqi soldier.  He also reported being exposed to 
mortar fire but not being hit.  Some of his fellow soldiers were 
hit but not killed.  He complained of scary dreams the first few 
weeks after returning from Iraq; but stated that he no longer has 
scary dreams.  His main complaint was difficulty in getting to 
sleep at night.  He reported that he feels tired all day, and 
being inattentive to things he hears.  His mind just goes blank.  
He did not report any problems at work as a result.  He denied 
any fears; denied interpersonal problems; and denied startle or 
hypervigilance.  He denied being depressed and stated that he has 
many interests including fishing and listening to music.  He 
reported watching a lot of television and reading the daily 
paper.  After a thorough examination, the examiner diagnosed the 
Veteran with primary insomnia with a Global Assessment of 
Functioning (GAF) score of 70.  The examiner stated that the 
"Veteran has no present symptoms of PTSD."  The examiner also 
noted that the Veteran did not seem to have anxiety or depressive 
problems.  The only diagnosis was primary insomnia.

The Veteran underwent another VA examination by a psychiatrist in 
January 2006.  The examiner noted that the Veteran was referred 
to him by the PTSD Clinic for possible pharmacologic intervention 
since the Veteran has declined psychological treatment.  The 
examiner noted that the Veteran's primary doctor referred the 
Veteran to the PTSD Clinic where he was diagnosed with anxiety 
disorder, not otherwise specified, to rule out PTSD.  The Veteran 
reported that when he was in Iraq, he shot at and ran over enemy 
combatants.  His current symptoms included moderate to severe 
insomnia (sleeping 3 hours per night), social detachment, 
irritability, and anger outbursts.  He denied physiologic and 
psychological reactivity to war experience reminder.  He also 
denied increased startle and hypervigilance.  He reported 
symptoms including weeping, decreased interest and decreased 
pleasure in several activities; and feelings of disillusionment.  
He denied suicidal and homicidal ideations as well and any 
psychotic symptoms.  He reported that he works as a corrections 
officer at the Belton Correctional Facility.  After a thorough 
examination, the examiner diagnosed the Veteran with an anxiety 
disorder, not otherwise specified, and mixed anxiety and 
depression.  He also stated that "symptoms do not meet criteria 
for posttraumatic stress disorder at this time."  

The Board notes that in the Veteran's April 2006 substantive 
appeal (VA Form 9), he stated: "Also note VA C&P exam dated 
5/26/05 diagnosing right wrist sprain and PTSD."  The Board 
notes that the Veteran underwent a general medical examination by 
a certified physician's assistant on May 20, 2005, and the 
examination report was signed by the physician's assistant and 
co-signed by  a physician on May 26, 2005, and that PTSD is 
listed as one of the diagnoses.  However, the examination report 
does not list any psychiatric findings.  Instead, it simply 
states on three occasions: "See mental disorder examination."  
The examination report is clearly referring the reader to another 
examination report for information regarding psychiatric 
diagnoses.  As noted, 38 C.F.R. § 3.304(f) requires that a 
diagnosis of PTSD be in accordance with 38 C.F.R. § 4.125, which 
in turn requires that the diagnosis be based on examination 
findings and in accordance with DSM-IV.  The May 26, 2005 
diagnosis was not based on examination findings or in accordance 
with DSM-IV.  Rather, it simply referred to the May 17, 2005 VA 
psychiatric examination, which in fact found based on examination 
findings and in accordance with DSM-IV that the Veteran did not 
meet the criteria for DSM-IV.  Similarly, the January 2006 VA 
psychiatric examination that found the Veteran did not have PTSD 
was based on examination findings and in accordance with DSM-IV.  
As the May 17, 2005 and January 2006 VA examination reports 
finding a lack of PTSD were more consistent with the regulatory 
requirements than the May 26, 2005 examination report containing 
a diagnosis of PTSD, the former two examination report are 
entitled to greater evidentiary weight.  These reports are also 
entitled to greater weight because the examiners were 
psychiatrists and explained the reasons for their conclusions 
based on their review of the evidence, while the physician's 
assistant who conducted the May 20, 2005 VA examination signed on 
May 26, 2005, did not.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and sufficiently 
informed). 

The Board has also considered the Veteran's own opinion that he 
has PTSD.  However, while the Veteran is competent to testify to 
observable symptomatology, it "is generally the province of 
medical professionals to diagnose or label a mental condition, 
not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009).  The Veteran's lay statements are therefore entitled to 
less weight than those of the psychiatrists who found that he 
does not have PTSD.

However, Clemons also indicates that where, as here, a claim for 
service connection identifies PTSD without more, the claim is not 
necessarily limited to that diagnosis, but must be considered a 
claim for any mental disability based on analysis of the 
description of the claim, the symptoms the claimant describes, 
and the evidence of record.  Id. at 5.  As noted, the Veteran has 
been diagnosed with anxiety disorder; however, a claim for 
service connection for this disability is not on appeal in this 
case and has not been adjudicated by the RO.  It is therefore 
referred to the RO for appropriate consideration.

In addition, the May 17, 2005 VA examiner diagnosed primary 
insomnia.  As the Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, he is entitled to service 
connection for sleep disturbances due to undiagnosed illness in 
certain circumstances.  38 U.S.C.A. § 1117  (West 2002); 
38 C.F.R. § 3.317.  Consequently, the issue of entitlement to 
service connection for sleep disturbances as due to undiagnosed 
illness has been raised by the evidence of record but not 
adjudicated.  It is therefore referred to the RO for appropriate 
consideration. 

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran does not have PTSD as required by the 
applicable regulation.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Left knee
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 20 
percent rating is warranted for leg flexion limited to 30 
degrees.  A 30 percent rating is warranted for leg flexion 
limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent 
rating is warranted for leg extension limited to 10 degrees.  A 
20 percent rating is warranted for leg extension limited to 15 
degrees.  A 30 percent rating is warranted for leg extension 
limited to 20 degrees.  A 40 percent rating is warranted for leg 
extension limited to 30 degrees.  A 50 percent rating is 
warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9- 2004.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

The law permits separate ratings for arthritis and instability of 
a knee.  Specifically, the VA General Counsel has held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability warranting 
a separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  Likewise, the VA General Counsel has also held that, 
when x- ray findings of arthritis are present and a Veteran's 
knee disability is evaluated under Code 5257, the Veteran would 
be entitled to a separate compensable evaluation under Diagnostic 
Code 5003 if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 
10 percent is warranted when the Veteran experiences slight 
subluxation or lateral instability.  A rating of 20 percent is 
warranted when the Veteran experiences moderate subluxation or 
lateral instability.  A rating of 30 percent is warranted when 
the Veteran experiences severe subluxation or lateral 
instability.

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

The Veteran filed his claim in February 2005.  He underwent a VA 
examination in May 2005.  The examiner reviewed the claims file 
in conjunction with the examination.  The Veteran complained of 
crepitus with range of motion, and pain with prolonged running 
(greater than two miles).  He had not been placed in quarters 
during his military career; but he had been on temporary profile 
due to left knee pain.  He reported taking two aspirin per day 
for joint pain.  He also reported an occasion in 2001 in which he 
had severe pain and swelling, was incapacitated, and was placed 
on crutches for six weeks.  (The Board notes that this was while 
the Veteran was still in service and therefore occurred prior to 
entitlement to service connection).  He stated that he wears a 
knee brace approximately once per week with increased physical 
activity.  He denied episodes of dislocation and recurrent 
subluxation.  He also denied inflammatory arthritis.  He stated 
that he is able to perform activities of daily living.  He 
reported pain with prolonged running.  

Upon examination, the Veteran had full range of motion of the 
left knee without limitations.  Moreover, the knee was not 
painful with motion.  There were no additional limitations noted 
with repetitive movement related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There was no 
evidence of heat, redness, swelling, or tenderness.  There were 
no functional limitations on standing or walking.  Stability of 
the left knee was intact.  The examiner diagnosed the Veteran 
with retropatellar pain syndrome.  

The Veteran underwent another VA examination in August 2006.  
Once again, the examiner reviewed the claims file in conjunction.  
The Veteran continued to complain of deep, boring pain with 
prolonged running.  He reported that he is doing better due to 
the decreased level of activity of civilian life.  However, he 
continued to complain of pain with walking greater than one hour 
or two miles.  He continued to deny any history of instability.  
He noted pain in his knees with prolonged swimming, biking, and 
hiking.  He reported no flare-ups that were incapacitating, 
required emergency room management, or lost time from work in the 
past 12 months.  He stated that he wears a left knee brace two 
times per week when he anticipates excessive physical activity.  
He once again denied dislocation and recurrent subluxation.  He 
stated that he is a full time student who works part time.  He 
has not taken any time off of work due to knee pain.  

Upon examination, the Veteran had full range of motion of the 
left knee with flexion from 0-140 degrees, and extension to 0 
degrees.  The knee was not painful with motion.  No additional 
limitations were noted with repetition of movement related to 
pain, fatigue, incoordination, weakness, or lack of endurance.  
There was no objective evidence of painful motion, heat, redness, 
swelling, tenderness, or instability involving the left knee.  
Medial and lateral collateral ligaments showed that with 
varus/valgus in neutral and in 30 degrees of flexion, there was 
no motion (normal stability).  Anterior and posterior cruciate 
ligaments in 30 degrees of flexion with foot stabilized showed 
normal motion (less than 5 mm.).  The Veteran was once again 
diagnosed with retropatellar pain syndrome, left knee with 
residuals.  

The Board notes that in order to warrant a compensable rating 
under DCs 5260 or 5261, the Veteran's disability would have to be 
manifested by leg flexion limited to 45 degrees or leg extension 
limited to 10 degrees.  At both of the Veteran's VA examinations, 
he achieved full range of motion (flexion to 140 degrees and 
extension to 0 degrees).  Moreover, the examiner noted that there 
was no painful motion.

With regard to subluxation or lateral instability, both 
examination reports reflect that the Veteran specifically denied 
these symptoms.  The Board acknowledges the Veteran's September 
2005 notice of disagreement in which he stated that "a review of 
the [service medical records] will support instability as a knee 
brace was issued."  The VA examination reports indicate that the 
Veteran wears the knee brace once of twice per week, and only 
when the Veteran anticipates excessive physical activity.  
Moreover, the Board notes that the VA examiner specifically noted 
that there was no objective medical evidence of instability.  He 
reported specific objective findings with regards to the medial 
collateral ligaments and the anterior and posterior cruciate 
ligaments.  The Veteran competent to testify as to his 
observations, including the instability of his left  knee, but 
this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Board finds the specific examination findings of 
trained health care professionals to be of greater probative 
value of the Veteran's general lay statements in this regard.  
Moreover, the Veteran's statements to the examiners denying a 
history of instability are of greater weight than those made 
during the course of the appeal with regard to his claim for a 
higher initial rating.

Finally, the Board acknowledges the Veteran's September 2005 
notice of disagreement in which he stated that "the [May 2005] 
examiner did not even ask me about limitations, fatigue or 
weakness - all of which must be considered in this evaluation."  
The Board notes the DeLuca factors to which the Veteran refers.  
The factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on movement.   
38 C.F.R. § 4.45.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the Claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The Board acknowledges that the Veteran's disability causes pain.  
However, compensation is based on functional loss due to pain.  
In this case, the Veteran stated during the examinations that he 
is able to perform activities of daily living and has not lost 
any time from work as a result of knee pain.  The Veteran 
reported pain with prolonged running, swimming, biking, and 
hiking (indicating that the Veteran is able to run, swim, bike, 
and hike for prolonged periods of time).  He stated that pain 
occurs after walking for one hour or two miles.  

The VA examiner opined that the Veteran's left knee disability 
does not cause the Veteran to suffer from excessive fatigability 
or incoordination.  There is no medical evidence to show that 
there is any additional loss of motion of the left knee due to 
pain or flare-ups of pain, supported by objective findings, or 
due to excess fatigability, weakness or incoordination, to a 
degree that supports a compensable rating.  While VA is required 
to consider the DeLuca factors, there is no requirement that a VA 
examiner ask specific questions in this regard.  The Board finds 
that the examination findings provide sufficient evidence with 
regard to the DeLuca factors in order for the Board to make a 
determination as to whether any of these  factors warrant a 
higher rating.  The Veteran is competent to testify to his left 
knee pain and the other DeLuca factors, but his testimony must be 
weighed against the evidence of record.  The Board finds that the 
VA examiner's conclusion of lack of functional loss from the 
DeLuca factors are based on the evidence including the Veteran's 
statements to him, and he therefore was not required to ask any 
other specific questions such as those identified by the Veteran.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for retropatellar pain syndrome, left knee, 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Shin Splints
The Veteran is currently assigned a noncompensable disability 
rating for right and left shin splints under Diagnostic Code 
5312, by analogy, which addresses Muscle Group XII.  See 38 
C.F.R. § 4.20 (2009).  Disabilities may be rated by analogy to a 
closely related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27 (2009).  The function of Group XII muscles 
is dorsiflexion; extension of toes; and stabilization of arch.  
These muscles include tibialis anterior, extensor digitorum 
longus, extensor hallucis longus, and peroneus tertius.  The 
Rating Schedule provides a noncompensable disability rating where 
there is slight muscle injury; a 10 percent disability rating 
where there is moderate muscle injury; a 20 percent disability 
rating where there is moderately severe muscle injury; and a 30 
percent disability rating where there is severe muscle injury.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (2009).

The Veteran underwent a VA examination in May 2005.  The claims 
file was reviewed in conjunction with the examination.  The 
Veteran stated that he developed shin splints during basic 
training and that he continues to have pain in both shins with 
prolonged walking or running (usually three to four times per 
week in the past 12 months).  He reported taking two aspirin each 
morning with mild relief.  It does not appear that the examiner 
performed an examination of the Veteran's shins.  The general 
medical examination report reflects a diagnosis of bilateral shin 
splints with residuals.  The joints examination makes no mention 
of the Veteran's shin splints.  

The Veteran underwent another VA examination in August 2006.  The 
claims file was reviewed in conjunction with the examination.  
The Veteran stated that he developed shin splints during military 
service with increased running.  The shin splints still bother 
the Veteran and he estimated that the intensity of the pain was 
4/10 on a daily basis.  He reported that on two occasions, he has 
been on crutches and placed on light duty status.  (Once again, 
this occurred while the Veteran was still on active duty.  It 
preceded service connection).  Since leaving the military, he has 
pain with prolonged walking or carrying heavy objects (such as a 
backpack) for more than one hour or greater than two miles.  He 
described the discomfort as a tightness of the muscles in the 
front of both legs with residual pain the next day with aching, 
stiffness, and local tenderness.  He has had no acute flare-ups 
of the shin splints requiring emergency room treatment or lost 
time from school or work.  The examiner noted that there was no 
current active infection.  The Veteran does not use crutches, a 
brace, cane, or corrective shoes.  There were no constitutional 
symptoms of bone disease.  The examiner noted that the Veteran is 
a full time student who works part time as a salesman.  The shin 
splints have not caused the Veteran to use any sick leave.  

Upon examination, there was no objective evidence of deformity, 
angulation, or false union.  There was no malunion, nonunion, or 
false joint.  There was no acute tenderness, heat, redness, or 
swelling in the anterior tibial area on either leg.  There were 
no gait or functional limitations on standing or walking.  Shin 
splints were not found on a September 2006 bone scan.  X-rays of 
both shins were within normal limits.   

The Board acknowledges that an April 2000 in-service treatment 
report reflects a diagnosis of "severe" shin splints vs. stress 
fracture.  However, the Veteran's effective date of service 
connection for shin splints is February 3, 2005 (the date of 
receipt of the claim).  The Board finds that the more probative 
medical records are those dated during the time for which the 
Veteran was service connected.
 
Based upon the evidence of record, the Board finds that the 
Veteran's service-connected shin splints do not warrant a 
compensable disability rating.  The medical evidence, which 
includes VA treatment records and an August 2006 examination 
report, reflect that the Veteran was seen for pain in his legs 
with prolonged walking.  This pain affected the Veteran's ability 
to walk for more than one hour or greater than two miles.  Upon 
examination, the Veteran had no deformity, angulation, false 
union, malunion, nonunion, false joint, acute tenderness, heat, 
redness, or swelling in the anterior tibial area on either leg.  
There were no gait or functional limitations on standing or 
walking.  The Veteran did not have any need for assistive aids 
for walking.  He had no deformity, giving way, instability, 
stiffness or weakness and he had a normal gait, and normal weight 
bearing.  As such, the Board finds that the Veteran's shin 
splints are manifested by no more than slight muscle injury, and 
therefore do not warrant a compensable disability rating under 
Diagnostic Code 5312.  38 C.F.R. § 4.73, Diagnostic Code 5312.

The Board has considered rating the Veteran's shin splints under 
other Diagnostic Codes in order to provide him with the most 
beneficial rating.  Diagnostic Code 5022 pertains to periostitis, 
and provides that this condition would be rated under Diagnostic 
Code 5003, as degenerative arthritis, and Diagnostic Code 5262 
pertains to impairment of the tibia or fibula.  However, the 
evidence does not support a rating under either of these 
Diagnostic Codes.  The September 2006 bone scan showed that a 
typical tracer distribution for shin splints or tibial stress was 
not present.  Moreover, pursuant to Diagnostic Code 5262 a 
compensable rating is warranted for tibia and fibula impairment 
with malunion and a slight knee or ankle disability.  As noted 
above, there was no objective medical evidence of malunion of the 
tibia or fibula.  As such, the Board finds that a disability 
rating under these Diagnostic Codes would be inappropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5022, 5262 (2009).

The Board has also considered the Veteran's general lay 
statements as t the severity of his shin splints but finds the 
specific examination findings of trained health care 
professionals to be of greater probative weight than the 
Veteran's general lay assertions.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for shin splints must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Thoracolumbar spine
The General Rating Formula for Diseases and Injuries holds that 
for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted when 
there is unfavorable ankylosis of the entire spine.  A 50 percent 
rating is warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is warranted 
when there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 30 percent rating is warranted when there is forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  



The criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest 
five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation 5236 
Sacroiliac injury and weakness 5237 Lumbosacral or cervical 
strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental 
instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003) 5243 Intervertebral disc syndrome

A 60 percent disability rating under Diagnostic Code 5293 and is 
warranted when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the past 12 months.  A 20 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks during 
the past 12 months.  A 10 percent rating is warranted when there 
are incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician.  An 
evaluation can be had either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities 
under 38 C.F.R. § 4.25, whichever method results in the higher 
evaluation.  

The Veteran underwent a VA examination in May 2005.  The examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran complained of non-radiating back pain above the belt 
line.  The pain was described as daily, aching pain of 3/10 
intensity.  He reported taking 800 mg. of Motrin as needed during 
acute flare-ups with good relief (but with mild gastrointestinal 
upset).  He reported 4 episodes of severe back pain that were 
incapacitating for one to two days.  He reported that 
precipitating factors were physical training tests and 
activities.  Alleviating factors included bed rest.  He stated 
that he has significant limitation of motion with significant 
impairment during a flare-up.  He does not use any assistive 
devices for walking.  He was able to pass his physical training 
test in 2004.  

Upon examination, the Veteran had a normal curvature of the 
spine, normal symmetry in appearance, and normal symmetry and 
rhythm with spinal motion.  He had full, painless range of motion 
of the thoracolumbar spine (forward flexion 0-90 degrees, 
extension 0-30 degrees, left and right lateral flexion 0-30 
degrees, and left and right lateral rotation 0-30 degrees).  
Range of motion was not limited by fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  There 
was no objective evidence of painful motion, spasm, weakness, or 
tenderness.  A neurologic examination was normal.  The Veteran 
did not have intervertebral syndrome.  The examiner diagnosed the 
Veteran with a lumbosacral strain with residuals.  

The Veteran underwent another VA examination in August 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran continued to complain of nonradiating 
pain above the beltline.  The pain usually occurred two times per 
week, and lasted for one day.  He described the pain as an 
aching, stiffness on a daily basis with a history of once per 
week muscle spasms lasting for a few minutes.  He described the 
intensity of the back pain as usually rating 2 or 3 out of 10.  
The pain increases to 6 or 7 during a flare-up.  He reported that 
he has had no acute flare-ups of back pain that were 
incapacitating or required emergency room treatment, or resulted 
in lost time from school or work since he left the military.  He 
stated that he is a full time student; and that he works part 
time in sales.  He notes limitations with recreational activities 
such as bicycling, swimming, and hiking due to pain with 
prolonged walking (more than one hour or greater than two miles). 

Upon examination, the Veteran's spine had a normal curvature, 
normal posture and gait, and normal symmetry.  Once again, the 
Veteran had full, painless range of motion.  No additional 
limitations were noted with repetition of movement related to 
pain, fatigue, incoordination, weakness, or lack of endurance.  
There was no objective evidence of painful motion, spasm, 
weakness, or acute tenderness.  There were no postural 
abnormalities; and the neurological examination was normal.  The 
examiner diagnosed the Veteran with a lumbosacral strain; and 
noted that there were no additional limitations with repetitive 
movement as related to pain, fatigue, incoordination, weakness, 
or lack of endurance.  

The Board notes that in order to warrant a compensable rating, 
the Veteran's disability must be manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or muscle spasms or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   

The Board notes that that at both VA examinations, the Veteran 
had full, painless range of motion.  At the Veteran's August 2006 
VA examination, he complained of once per week muscle spasms that 
last for a few minutes.  The VA examiner found no objective 
medical evidence of muscle spasms.  Even if there were objective 
evidence of muscle spasms, there is no evidence that these spasms 
resulted in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  To the 
contrary, both VA examination reports note normal curvature of 
the spine.  

Once again, the Veteran argues that a compensable rating is 
warranted as a result of the pain that his disability causes.  
Once again the Board points out that pain (and other DeLuca 
factors) results in an increased rating when there is a finding 
of functional loss due to pain.  In this case, the VA examiner 
(in May 2005 and in August 2006) opined that the Veteran's 
lumbosacral strain does not cause the Veteran to suffer from 
excessive fatigability or incoordination.  There is no medical 
evidence to show that there is any additional loss of motion of 
the spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a compensable rating.

The Board has also considered the general lay statements of the 
Veteran but finds that the specific examination findings of 
trained health care professionals are of greater probative value.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for thoracolumbar strain must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular         
In the May 2010 Brief, the Veteran's representative argued that 
the Veteran is entitled to extraschedular ratings based on pain 
that his disabilities cause.  As noted earlier, pain and other 
DeLuca factors are adequately address by the rating criteria and 
38 C.F.R. § 4.40 and 4.45.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations have 
also been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed 
above, the evidentiary record in this case persuasively shows 
that the Veteran's full and painless ranges of motion squarely 
matches the type and degree of the examples set forth under the 
criteria for the current noncompensable schedular ratings.  
Consideration of an extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate in such a case where the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board therefore finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a higher initial rating for retropatellar pain 
syndrome, left knee, currently rated as 0 percent disabling, is 
denied.

Entitlement to a higher initial rating for bilateral shin 
splints, currently rated as 0 percent disabling, is denied.

Entitlement to a higher initial rating for thoracolumbar strain, 
currently rated as 0 percent disabling, is denied.


REMAND

In the May 2010 Brief, the Veteran's representative argued that 
the May 2005 examination of the Veteran's right wrist was 
inadequate.  Specifically, the Veteran notes that the examiner 
did not investigate the cause of the diagnosed strained right 
wrist; and did not conduct x-rays or nerve conduction studies to 
rule out carpal tunnel syndrome or a nerve condition.  The Board 
agrees to the extent that the examiner did not render any opinion 
on whether the right wrist strain was related to service.  The 
Board acknowledges that the service treatment records do not 
reflect any complaints of wrist pain.  However, the Board notes 
that the Veteran filed his claim immediately upon discharge from 
service, and that a right wrist strain was diagnosed a mere three 
months later.  As such, the Board finds that a new VA examination 
is warranted for the purpose of determining whether it is at 
least as likely as not (a 50 percent or more likelihood) that 
that the Veteran's right wrist strain with residuals is causally 
linked to any incident of service, to include prolonged typing 
that the Veteran incurred on duty.   

The Board notes that the Veteran was reexamined in August 2006.  
However, while the examination report contains range of motion of 
the wrist, it did not contain a diagnosis or any explanation for 
the Veteran's continued complaints of pain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the etiology of his current right wrist 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not (a 
50 percent or more likelihood) that that 
the Veteran's right wrist disability began 
during or is causally linked to any 
incident of service, to include prolonged 
typing while on duty.

The examiner is also requested to provide a 
rationale for any opinion expressed that 
includes a discussion of the in-service 
findings.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinion. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a right wrist disability.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


